DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/16/22, for application number 16/344,709 has been received and entered into record.  Claims 14, 24, and 25 have been amended, and Claim 1-13 and 16 have been previously cancelled.  Therefore, Claims 14, 15, 17-26 and 28-34 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 8-9 recite, "determine an available power and a power required by the sensor, the connected peripherals, and the SD card in the write mode." (emphasis added)  It is unclear whether “the sensor” is intended to refer to the process measurement device, or if reference is being made to a separate sensor.  Additionally, is it similarly unclear if the “SD card” refers to the “plug-in memory” introduced in line 2, or if reference is being made to an SD card separate and distinct from the “plug-in memory.”  
Claim 14, lines 8-9 recite, "determine an available power and a power required by the sensor, the connected peripherals, and the SD card in the write mode." (emphasis added)  There is insufficient antecedent basis for this limitation in the claim as to a sensor, connected peripherals, and an SD card.  There does not appear to be any mention of a sensor nor an SD card throughout the dependent claims, and “a peripheral device attached to… the process measurement device” is introduced in Claim 17, which depends on Claim 14.    
The term “large enough” in Claim 14, line 10, is a relative term which renders the claim indefinite. The term “large enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear how a person of ordinary skill in the art would determine whether available power is “large enough.”  
Claims 24 and 25 repeat the same limitations as recited in Claim 14, and are rejected accordingly. 
Dependent Claims 15, 17-23, 26, and 28-34 do not cure the deficiencies as to Claims 14, 24, and 25, and are rejected accordingly.

Response to Arguments	
Applicant’s arguments as to the newly-introduced claim amendments, filed 05/16/22, have been considered but are moot due to the rejections under 35 U.S.C 112(b).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186